Filed 2/22/16 P. v. Sloat CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B268727

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. KA075661)
         v.

CHRISTOPHER JAMES SLOAT,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County, Steven D.
Blades, Judge. Dismissed.
         Richard B. Lennon, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Steven Mercer, Deputy Attorney General, for Plaintiff and Respondent.
       Defendant, Christopher James Sloat, purports to appeal from an order denying his
habeas corpus petition. We have previously given notice of our intention to judicially
notice the record on appeal in People v. Sloat (Nov. 11, 2007, B195356) [nonpub. opn.].
(Evid. Code, §§ 452, subd. (c), 455, subd. (a), and 459, subds. (a)-(b).) We recognized
that the purported appeal from the order denying defendant’s habeas corpus petition may
not be from an appealable order. We have a duty to raise issues concerning our
jurisdiction on our own motion. (Jennings v. Marralle (1994) 8 Cal. 4th 121, 126; Olson
v. Cory (1983) 35 Cal. 3d 390, 398.) Thus, we issued an order to show cause and allowed
the parties the option, if they wish, to orally argue the dismissal issue. We conclude
defendant’s challenge to the denial of his habeas corpus petition is not reviewable on
direct appeal. Thus, we dismiss the appeal.
       A jury convicted defendant of three counts of deadly weapon assault. (Pen. Code,
                    1
§ 245, subd. (a)(1). ) The trial court found true the allegations that defendant: sustained
a prior conviction within the meaning of sections 667, subdivision (b) through (i) and
1170.12, subdivisions (a) through (d); sustained a prior serious felony conviction (§ 667,
subd. (a)); and he had served four prior prison terms (§ 667.5, subd. (b)). The trial court
struck two of the prior prison term allegations in the interest of justice and sentenced
defendant to state prison for 13 years. In his habeas corpus petition, defendant contends
the two prior prison term enhancements must be stricken. It turns out those prior prison
terms were for felonies which have now been reduced to misdemeanors pursuant to
section 1170.18, subdivision (a). The habeas corpus petition does not seek resentencing
in the present case pursuant to section 1170.18, subdivision (a). Rather, the gravamen of
defendant’s habeas corpus petition is that he wants two years reduced from his sentence
in this case. And, he presented this issue in the trial court via a habeas corpus petition.
Thus, the present case does not involve an appeal from an order denying a section
1170.18, subdivision (a) resentencing petition. The denial of a habeas corpus petition is
not appealable. Thus, we have no jurisdiction to conduct review of the order denying

1
       All statutory citations are to the Penal Code unless otherwise noted.

                                              2
defendant’s habeas corpus petition. (In re Clark (1993) 5 Cal. 4th 750, 767, fn. 7; In re
Hochberg (1970) 2 Cal. 3d 870, 876, disapproved on other grounds in In re Fields (1990)
51 Cal. 3d 1063, 1070, fn. 3.)
       The appeal is dismissed.
                            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                            TURNER, P. J.



We concur:



       KRIEGLER, J.



       BAKER, J.




                                            3